TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 4, 2020



                                     NO. 03-20-00450-CV


                                    M. M. H.-A., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




        APPEAL FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES GOODWIN, TRIANA, AND SMITH
                 AFFIRMED -- OPINION BY JUSTICE TRIANA




This is an appeal from the final decree of termination signed by the district court on September 2,

2020. Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the district court’s order. Therefore, the Court affirms the district court’s

order. Because appellant is indigent and unable to pay costs, no adjudication of costs is made.